                Case 2:20-cv-02262 Document 1 Filed 05/26/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

STEPHANIE BLOCK, et al.                        )
                                               )
                        Plaintiffs,            )
                                               )      Case No. 2:20-cv-2262
v.                                             )
                                               )       NOTICE OF REMOVAL OF
                                               )       CIVIL ACTION
                                               )
BIG BLUE HEALTHCARE, INC                       )
d/b/a RIVERBEND POST-ACUTE                     )
REHABILITATION , et al.,                       )
                 Defendants.                   )


TO:    The Clerk of the above-entitled court and
       all parties and their attorneys of record

       PLEASE TAKE NOTICE that defendants Big Blue Healthcare, Inc. d/b/a Riverbend

Post-Acute Rehabilitation, Little Blue Health Holdings, LLC, and Ryan Leiker pursuant to the

provisions of 28 U.S.C. §§ 1331, 1441 and 1446, hereby remove the above-captioned matter,

from the District Court of Wyandotte County, Kansas to the United States District Court for the

District of Kansas. In support of their removal, defendants respectfully state:

       1.        Plaintiffs Stephanie Block and Margaret Block filed their Petition on or about

April 28, 2020 commencing an action styled Stephanie Block, et al., v. Big Blue Healthcare d/b/a

Riverbend Post-Acute Rehabilitation, et al., Case No. 2020-CV-000266 in the District Court of

Wyandotte County, Kansas. A true copy of all process, pleadings, and orders are attached hereto

as Exhibit A.

       2.        Defendants are timely filing this Notice of Removal within thirty days of service

of process as required by 28 U.S.C. § 1446(b).

       3.        This Notice of Removal is filed pursuant to federal question jurisdiction.
             Case 2:20-cv-02262 Document 1 Filed 05/26/20 Page 2 of 5




       4.      Plaintiffs brought this wrongful death action alleging professional negligence

against the Defendants for the breach of the applicable standard of care for its treatment, care and

their distribution, administration, or use of medical countermeasures related to the COVID-19

global pandemic and national public health emergency.

       5.      Pursuant to the Public Readiness and Emergency Preparedness Act, 42 U.S.C.A.

§§ 247d-6d, 247d-6e (West 2020) (hereinafter the "PREP Act") and Declaration Under the

Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against

COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15,

2020), (herein referred to as “the Declaration”), there is complete preemption of plaintiffs’

alleged causes of action as they are barred under the PREP Act and federal legislation. As such,

this Court has original jurisdiction pursuant to 28 U.S.C. § 1331.

       6.      The Public Readiness and Emergency Preparedness Act (the “PREP ACT”), 42

U.S.C. §§ 247d-6d, 247d-6e (2006) is a federal statute that applies specifically to health care

providers and professionals, such as Defendants, who prescribe, administer, or use such

countermeasures that are necessary to treat, diagnose, prevent or mitigate COVID-19.

       7.      The cause of action put forth in this matter pertains to the facility's treatment and

care of the decedent Deadra Block during the COVID-19 global pandemic and national health

emergency, which forms the basis of the complete preemption and presents a federal question

under the PREP Act giving this Court original jurisdiction over Plaintiffs’ claims.

       8.       This Court has original jurisdiction under 28 U.S.C. § 1331 over this Federal

cause of action, irrespective of the amount in controversy, and removal is proper under 28 U.S.C.

§ 1441(c).




                                                 2
             Case 2:20-cv-02262 Document 1 Filed 05/26/20 Page 3 of 5




       9.      A true copy of the Notice of Removal is being concurrently filed with the Clerk of

the District Court of Wyandotte County, Kansas, as provided by law, and will be concurrently

served upon all parties.

       WHEREFORE, defendants Big Blue Healthcare, Inc. d/b/a Riverbend Post-Acute

Rehabilitation, Little Blue Health Holdings, LLC, and Ryan Leiker respectfully request that this

action be removed to the United States District Court for the District of Kansas, pursuant to 28

U.S.C. §§ 1331 and 1441.

       Dated this 26th day of May, 2020.




                                                3
Case 2:20-cv-02262 Document 1 Filed 05/26/20 Page 4 of 5




                         Respectfully submitted,


                         /s/ BK Christopher
                         BK Christopher                     KS #16387
                         bchristopher@hab-law.com
                         Richard M. Acosta                  KS #23239
                         racosta@hab-law.com
                         Robert Givens                      KS #78828
                         rgivens@hab-law.com
                         Matthew R. Klose                   KS #27360
                         mklose@hab-law.com
                         Horn Aylward & Bandy, LLC
                         2600 Grand Boulevard, Suite 1100
                         Kansas City, MO 64108
                         (816) 421-0700
                         FAX: (816) 421-0899

                         Attorneys for Defendants
                         Big Blue Healthcare, Inc., d/b/a
                         Riverbend Post-Acute Rehabilitation and
                         Ryan Leiker

                         -and-

                         /s/ Todd Scharnhorst________________________
                         Todd Scharnhorst                    KS# 16863
                         tscharnhorst@sakg.com
                         Scharnhorst Ast Kennard & Griffin, P.C.
                         1100 Walnut Street, Suite 1950
                         Kansas City, MO 64106
                         (816) 268-9400
                         FAX: (816) 268-9409


                         Attorneys for Defendant Little Blue Health
                         Holdings, LLC




                            4
             Case 2:20-cv-02262 Document 1 Filed 05/26/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed with this Court
using the Court’s electronic filing system on this 26th day of May, 2020 and that on said date a
copy was transmitted by email and also sent by first class U.S. Mail, postage pre-paid to counsel
below:

       John S. Rollins
       Paul Kavanaugh
       Rollins/Kavanaugh, P.C.
       919 West 47th Street
       Kansas City, Missouri 64112
       john@therollinslawfirm.com
       paul@therollinslawfirm.com

       Attorneys for Plaintiffs
       Stephanie Block and Margaret Block


                                            /s/ BK Christopher
                                            Attorney




                                               5
